Case 3:20-cv-01143-SCC Document 48 Filed 09/09/21 Page 1 of 26




                    IN THE UNITED STATES COURT
                  FOR THE DISTRICT OF PUERTO RICO




     EQUAL EMPLOYMENT OPPORTUNITY
     COMMISSION

              Plaintiff,

     ALEXANDRA MARTÍNEZ- OTERO

         Intervenor-Plaintiff,

                 v.
                                             CIV. NO.: 20-1143 (SCC)
     LIMEÑOS CORPORATION D/B/A
     “CEVICHE HOUSE”

             Defendant



                 OMNIBUS OPINION AND ORDER

       Pending before the Court are Attorney Marcelle D. Martell

    Jovet’s (“Attorney Martell-Jovet”) twofold request to

    withdraw as counsel of record for Defendant Limeños

    Corporation (“Defendant Limeños) and for this Court to set

    aside the entry of default judgment (“Motion to Withdraw

    and Set Aside Entry of Default Judgment”), see Docket No. 39,
Case 3:20-cv-01143-SCC Document 48 Filed 09/09/21 Page 2 of 26




    EEOC et al., v.                                            Page 2
    LIMEÑOS CORP.




    as well as Defendant Limeños’s Motion for Reconsideration

    to Vacate Entry of Default and Default Judgment (“Motion for

    Reconsideration”), see Docket No. 40, and Defendant

    Limeños’s Motion to Vacate Default Final Judgment and

    Request for Acceptance of the Answer to the Complaint

    (“Motion to Vacate”), see Docket No. 45.

        For the reasons set for the below, Attorney Martell-Jovet’s

    Motion to Withdraw and Set Aside Entry of Default Judgment

    is GRANTED in part and DENIED in part. Defendant

    Limeños’s Motion for Reconsideration is DENIED in part and

    GRANTED in part. Lastly, Defendant Limeños’s Motion to

    Vacate is DENIED. We consider each motion in turn.

    I. Analysis

           A. Attorney Martell-Jovet’s Motion to Withdraw and
              to Set Aside Entry of Default Judgment at Docket
              Number 39
                  1. Request to Withdraw as Attorney for
                     Defendant Limeños
        In her motion, Attorney Martell-Jovet informs that,

    Defendant Limeños has requested that she withdraw as
Case 3:20-cv-01143-SCC Document 48 Filed 09/09/21 Page 3 of 26




    EEOC et al., v.                                             Page 3
    LIMEÑOS CORP.




    attorney of record in this case. See Docket No. 39 at ¶ 17. She

    further adds that, Defendant Limeños intends to hire the legal

    services of Attorney Jesús Morales (“Attorney Morales”) for

    purposes of the instant litigation. Id.

        On July 29, 2021, Attorney Morales filed his notice of

    appearance before this Court. Docket No. 42. There, he

    specified that Attorney Nelson Robles would remain as

    Defendant Limeños legal representative in the bankruptcy

    case but that he, and his law firm, Bufete Morales Cordero,

    PSC, would be handling the instant case. Id. at ¶¶ 1-3.

    Therefore, it is clear from the record that, if the Court grants

    Attorney Martell-Jovet’s request to withdraw from this case,

    Defendant Limeños would not be left without legal

    representation here. As such, not much is left for this Court to

    consider or say regarding this request other than to GRANT

    the same.
Case 3:20-cv-01143-SCC Document 48 Filed 09/09/21 Page 4 of 26




    EEOC et al., v.                                            Page 4
    LIMEÑOS CORP.




                 2. Request for the Entry of Default Judgment
                    to be Set Aside
        Federal Rule of Civil Procedure 55(c) (“Rule 55(c)”)

    instructs that a party wishing to have a final default judgment

    set aside must file a motion pursuant to Federal Rule of Civil

    Procedure 60(b) (“Rule 60(b)”). See Fed. R. Civ. P. 55(c).

    Generally speaking, a party’s motion under Rule 60(b) must

    show that “[the] motion is timely; that exceptional

    circumstances exist, favoring extraordinary relief; that if the

    judgment is set aside, [the party] has the right stuff to mount

    a potentially meritorious claim or defense; and that no unfair

    prejudice will accrue to the opposing parties should the

    motion be granted.” Karak v. Bursaw Oil Corp., 288 F.3d 15, 19

    (1st Cir. 2002).

        While Rule 60(b) provides six distinct avenues for relief,

    here, Attorney Martell-Jovet anchors her request for this

    Court to set aside the default judgment entered at Docket

    Number 38, to Federal Rule of Civil Procedure 60(b)(1) (“Rule
Case 3:20-cv-01143-SCC Document 48 Filed 09/09/21 Page 5 of 26




    EEOC et al., v.                                                          Page 5
    LIMEÑOS CORP.




    60(b)(1)”). 1 See Docket No. 39 at ¶ 18. That rule “provides that

    ‘mistake, inadvertence, surprise, [and] excusable neglect’ are

    grounds for relief from a final judgment.” U.S. v. $29,373.00 in

    U.S. Currency, 86 F.Supp.3d 95, 99 (D.P.R. 2015) (quoting Fed.

    R. Civ. P. 60(b)(1)). In her motion, Attorney Martell-Jovet

    relies on the “excusable neglect” component of Rule 60(b)(1).

    See Docket No. 39 at ¶ 18.

        Motions relying on “excusable neglect” call for the Court

    to render “an equitable determination, taking into account the

    entire facts and circumstances surrounding the party’s

    omission, including factors such as the danger of prejudice to

    the non-movant, the length of the delay, the reason for the



    1 The Court does not overlook the fact that, in her motion Attorney
    Martell-Jovet mentions Federal Rule of Civil Procedure 6(b)(1)(B) (“Rule
    6(b)(1)(B)”). Docket No. 39 at ¶ 18. Indeed, akin to Rule 60(B)(1), Rule
    6(b)(1)(B) includes the term “excusable neglect”. See Fed. R. Civ. P.
    6(b)(1)(B). However, the Court need not consider Rule 6(b)(1)(B), for that
    rule states that the Court may extend the time necessary for a certain act
    that had to be completed within a specific time “on motion made after the
    time has expired if the party failed to act because of excusable neglect.” Id.
    In her motion, Attorney Martell-Jovet does not include a request to extend
    time.
Case 3:20-cv-01143-SCC Document 48 Filed 09/09/21 Page 6 of 26




    EEOC et al., v.                                               Page 6
    LIMEÑOS CORP.




    delay, and whether the movant acted in good faith.” Dávila-

    Álvarez v. Escuela de Medicina Universidad Central del Caribe, 257

    F.3d 58, 64 (1st Cir. 2001) (citing Pioneer Inv. Servs. Co. v.

    Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993)). And

    key to the Court’s analysis is the reason for the delay. See

    Hospital del Maestro v. Nat’l Labor Relations Bd., 263 F.3d 173,

    175 (1st Cir. 2001).

        Attorney Martell-Jovet reasons that the following

    explanations are enough to satisfy Rule 60(b)(1)’s “excusable

    neglect” component: (1) she only appeared on behalf of

    Defendant Limeños on a limited basis, in order to file a

    motion to stay; (2) she was confused as to whether the

    attorneys at the helm of the bankruptcy case would take over

    for her in the instant case; (3) the electronic notification

    informing         that   the   Equal   Employment   Opportunity

    Commission (“EEOC”) moved for the entry of default

    judgment went to her spam folder instead of to her inbox; (4)

    there was a COVID-19 outbreak at one of her client’s facilities

    that she had to tend to; and (5) two of her close friends passed
Case 3:20-cv-01143-SCC Document 48 Filed 09/09/21 Page 7 of 26




    EEOC et al., v.                                              Page 7
    LIMEÑOS CORP.




    away. Although we are sorry for her loss and are aware of the

    difficulties brought upon by the COVID-19 pandemic,

    Attorney Martell-Jovet’s explanations do not amount to the

    level of “excusable neglect” which would call for the Court to

    set aside the default judgment entered at Docket Number 38.

        For starters, Attorney Martell-Jovet’s contention that her

    engagement with Defendant Limeños was limited to the filing

    of a motion to stay in the instant case falls flat, for a look at

    the record paints a different picture. Specifically, the record

    reveals that Attorney Martell-Jovet sought two extensions of

    time to file an answer to the complaint in this case. See Docket

    Nos. 27 and 29. And in one of those extensions of time, she

    indicated that she had drafted an answer to the complaint but

    had not been able to discuss it with her client. See Docket No.

    29 at ¶ 9. More importantly, she remained the attorney of

    record in this case and did not file a motion to withdraw, until

    now. Similarly, as far as her purported confusion regarding

    whether she would stay on as legal representative for

    Defendant Limeños in this case, as noted, she never filed a
Case 3:20-cv-01143-SCC Document 48 Filed 09/09/21 Page 8 of 26




    EEOC et al., v.                                            Page 8
    LIMEÑOS CORP.




    motion to withdraw, until now, therefore as long as she

    remained attorney of record and did not move the Court to

    allow her to step down from this case, her argument is

    unavailing. As for whether the electronic notification of the

    EEOC’s motion for entry of default judgment went to her

    spam folder instead of her inbox, Attorney Martell-Jovet does

    not provide any evidence confirming that such was in fact the

    case nor does she provide any evidence that the Clerk’s entry

    of default also went to her spam folder. While the Court does

    not intend to downplay the importance of the personal

    situations that Attorney Martell-Jovet has had to endure, she

    could have sought additional extensions of time or other relief

    during this time, but she failed to do so. See Dávila-Álvarez,

    257 F.3d at 65 (stating that “a lawyer’s duty of diligence

    transcends both upheaval at work and personal tragedy.”)

        The Court acknowledges that, in her motion, Attorney

    Martell-Jovet assumes responsibility for her missteps and

    even goes as far as stating that she is willing to accept the

    imposition of monetary sanctions if the Court sets aside the
Case 3:20-cv-01143-SCC Document 48 Filed 09/09/21 Page 9 of 26




    EEOC et al., v.                                                        Page 9
    LIMEÑOS CORP.




    default judgment. Docket No. 39 at ¶¶ 24-25. However, her

    explanations do not satisfy Rule 60(b)(1), and, at the end of

    the day, it still holds true that, “the neglect of an attorney

    acting within the scope of his or her authority is attributable

    to the client.” Nansamba v. N. Shore Med. Ctr., Inc., 727 F.3d 33,

    38 (1st Cir. 2013). Accordingly, the request to set aside the

    entry of final default judgment—as advanced by Attorney

    Martell-Jovet—is DENIED. The Court notes that the

    explanations provided also fail to satisfy Rule 55(c)’s laxer

    “good cause” standard.

            B. Defendant Limeños’s Motion for Reconsideration
               at Docket Number 40
                   1. Request to Set Aside Default

        Defendant Limeños moves the Court to reconsider its

    Order at Docket Number 37 denying Defendant Limeños’s

    request to have the Clerk’s entry of default at Docket Number

    33 set aside. 2 Docket No. 40. The Court notes that, in our


    2To recapitulate, the EEOC moved for the entry of default, see Docket No.
    31, the Court granted this request, see Docket No. 32, and the Clerk entered
    the default, Docket No. 33.
Case 3:20-cv-01143-SCC Document 48 Filed 09/09/21 Page 10 of 26




     EEOC et al., v.                                               Page 10
     LIMEÑOS CORP.




     Order at Docket Number 37 we relied on Rule 60(b) to deny

     Defendant Limeños’s Motion to Set Aside Default at Docket

     Number 35. But Rule 55(c) states in pertinent part that “[t]he

     [C]ourt may set aside an entry of default for good cause[.]”

     Fed. R. Civ. P. 55(c). The First Circuit has noted that “[t]here

     is no mechanical formula for determining whether good

     cause exists and courts may consider a host of relevant

     factors.” Indigo Am., Inc. v. Big Impressions, LLC, 597 F.3d 1, 3

     (1st Cir. 2010). These factors include, but are not limited to the

     following:

             (1) whether the default was willful; (2) whether

             setting it aside would prejudice the adversary;

             (3) whether a meritorious defense is presented;

             (4) the nature of the defendant’s explanation for

             the default; (5) the good faith of the parties; (6)

             the amount of money involved; (7) the timing of

             the motion [to set aside the entry of default].

     See KPS & Associates, Inc. v. Designs by FMC, Inc., 318 F.3d 1,

     12 (1st Cir. 2003).
Case 3:20-cv-01143-SCC Document 48 Filed 09/09/21 Page 11 of 26




     EEOC et al., v.                                                     Page 11
     LIMEÑOS CORP.




         Albeit the Court’s initial reliance on Rule 60(b) instead of

     the “good cause” requirement enounced in Rule 55(c), when

     applying the “good cause” standard, we reach the same

     conclusion: Defendant Limeños’s request to set aside the

     Clerk’s entry of default must be denied. Defendant Limeños’s

     motion at Docket Number 35 does not satisfy the good cause

     standard for not only was it filed almost four months after the

     Clerk’s entry of default, but the request advanced therein was

     anchored to blank assertions stating that the EEOC would not

     be prejudiced if the default were set aside and that it would

     then be able to set forth “its meritorious defenses”. Docket

     No. 35 at ¶ 8. Defendant Limeños, however, did not develop

     or expand upon those assertions.

         Moreover,      while     Defendant     Limeños      argued     that

     Attorney      Martell-Jovet’s      oversights       should   not      be

     “attributed”      to   it,   and    that   “[its]    previous      legal

     representatives, in both Bankruptcy and District Courts failed

     to timely and/or properly represent all [of Defendant

     Limeños’s] legal interests in this case[,]” id. at ¶¶ 5 and 7,
Case 3:20-cv-01143-SCC Document 48 Filed 09/09/21 Page 12 of 26




     EEOC et al., v.                                                 Page 12
     LIMEÑOS CORP.




     shifting blame and responsibility does not do Defendant

     Limeños any good here. See Rivera-Velázquez v. Hartford Steam

     Boiler Inspection and Ins. Co., 750 F.3d 1, 6 (1st Cir. 2014) (noting

     that that “in litigation matters, lawyers act for their

     clients[.]”); see also Dávila-Álvarez, 257 F.3d at 65 (explaining

     that “an attorney has an ongoing responsibility to inquire into

     the status of a case.”). Accordingly, Defendant Limeños’s

     request to reconsider our Order at Docket Number 37

     regarding the entry of default is DENIED.

                  2. Request to Set Aside Default Judgment
                     Pursuant to Federal Rules of Civil
                     Procedure 55(c) and 59(e)
         Defendant Limeños’s request to set aside the default

     judgment entered at Docket Number 38 is brought pursuant

     to Federal Rules of Civil Procedure 59(e) (“Rule 59(e)”) and

     Rule 55(c), which states that a party wishing to set aside the

     entry of default judgment must do so pursuant to Rule 60(b).

     See Fed. R. Civ. P. 55(c) (explaining that a party may move the

     Court to “set aside a final default judgment under Rule

     60(b)”). Defendant Limeños cites to both rules but does not
Case 3:20-cv-01143-SCC Document 48 Filed 09/09/21 Page 13 of 26




     EEOC et al., v.                                                Page 13
     LIMEÑOS CORP.




     specify under which it has anchored its arguments to set aside

     the entry of default judgment. In turn, the EEOC structured

     its Opposition to the Motion for Reconsideration, see Docket

     No. 41, by addressing the Rule 60(b) elements generally

     considered when dealing with a motion to set aside a default

     judgment in addition to addressing the arguments raised by

     Defendant Limeños that did not necessarily fall within that

     rule. In its Reply, see Docket No. 44-1, Defendant Limeños

     rehashes its arguments in support of its Motion for

     Reconsideration.

         To the extent that, once the EEOC raised Rule 60(b) as the

     rule under which a request to set aside the entry of default

     judgment should be advanced and Defendant Limeños in its

     Reply relied on Attorney Martell-Jovet’s recognition that she

     failed to follow through with this case, although a stretch, the

     Court could construe Defendant Limeños’s request to have

     the entry of default judgment set aside as one brought

     pursuant          to   60(b)(1)’s   “excusable   neglect”   option.

     Specifically, in its Reply, Defendant Limeños averred that,
Case 3:20-cv-01143-SCC Document 48 Filed 09/09/21 Page 14 of 26




     EEOC et al., v.                                                    Page 14
     LIMEÑOS CORP.




     because Attorney Martell-Jovet assumed responsibility for

     the chain of events that resulted in the entry of default and

     subsequent entry of default judgment, the Court “should

     refuse [the EEOC’s] invitation to blame and punish

     Defendant [Limeños] for omissions that were not under their

     control.” Docket No. 44-1 at ¶ 9. However, as discussed

     throughout this Omnibus Opinion and Order, this argument

     misses the mark, for the “failings of an attorney are visited

     upon [his or her] client[,]” Rivera-Velázquez, 750 F.3d at 6, and

     Attorney Martell-Jovet’s explanations for her actions—or lack

     thereof—do not amount to the level of “excusable neglect”

     necessary to warrant the setting aside of a default judgment. 3

     As such, the Court finds that Defendant Limeños has not

     satisfied the Rule 60(b) standard that Rule 55(c) sets forth in

     order for the Court to set aside the entry of a default


     3For the same reasons, Defendant Limeños’s insistence that it should not
     face the consequences of Attorney Martell-Jovet’s missteps, also fail to
     satisfy the laxer “good cause” standard to set aside an entry of default
     under Rule 55(c).
Case 3:20-cv-01143-SCC Document 48 Filed 09/09/21 Page 15 of 26




     EEOC et al., v.                                                           Page 15
     LIMEÑOS CORP.




     judgment.

                       3. Rule 59(e) 4

         “Rule 59(e) motions are granted only where the movant

     shows a manifest error of law or newly discovered evidence.”



     4 The First Circuit has yet to decide whether a default judgment may be
     set aside pursuant to Rule 59(e). In Venegas-Hernández v Sonoloux Records,
     370 F.3d 183, 188 (1st Cir. 2004), the First Circuit stated that “[i]t is by no
     means clear that a Rule 59(e) motion is even a valid mechanism for altering
     or amending a default judgment. It is arguable that Rule 55(c) provides
     the exclusive means for challenging a default judgment through Rule
     60(b), which allows relief from a judgment or order.” But ultimately, the
     Venegas-Hernández court did not have to decide whether, in addition to a
     Rule 60(b) motion, a Rule 59(e) motion could be used in order to set aside
     a default judgment, because it considered this issue to have been waived
     by plaintiffs. Accordingly, the Venegas-Hernández court proceeded to
     conduct an analysis as to whether the district court abused its discretion
     when it granted the Rule 59(e) motion seeking to reduce the amount of
     damages awarded in the default judgment. By doing so, the Venegas-
     Hernández court, provided guidance as to how a district court could
     evaluate a Rule 59(e) motion seeking to alter a default judgment. The
     Venegas-Hernández court noted that “[a]ssuming Rule 59(e) is available at
     all, we think it is clear that the default context is something that a district
     court can consider in exercising its discretion.” Id. at 191. Here, it is worth
     mentioning that, while the EEOC stated that a motion to set aside the entry
     of a default judgment should be analyzed pursuant to Rule 60(b), it also
     considered the arguments that appear to have been raised by Defendant
     Limeños pursuant to Rule 59(e).
Case 3:20-cv-01143-SCC Document 48 Filed 09/09/21 Page 16 of 26




     EEOC et al., v.                                              Page 16
     LIMEÑOS CORP.




     Kansky v. Coca-Cola Bottling Co. of New Eng., 492 F.3d 54, 60 (1st

     Cir. 2007). In its Motion for Reconsideration, Defendant

     Limeños raises two purported errors of law. Both are tied to

     allegations that it was not afforded due process throughout

     the entry of default judgment process. On the one hand,

     Defendant Limeños argues that it was not given proper notice

     pursuant to Federal Rule of Civil Procedure 55(b)(2) (“Rule 55

     (b)(2)”) prior to a hearing on damages. On the other hand,

     Defendant Limeños contends that, pursuant to that rule, the

     Court was obligated to hold a hearing on damages but failed

     to do so. Because the alleged errors of law are intertwined, the

     Court will discuss them jointly.

         Rule 55 (b)(2) states in pertinent part that “[i]f the party

     against whom a default judgment is sought has appeared

     personally or by a representative, that party or its

     representative must be served with written notice of the

     application at least 7 days before the hearing.” Fed. R. Civ. P.

     55 (b)(2). In both its Motion for Reconsideration and Reply,

     Defendant Limeños does not contest that it was notified as to
Case 3:20-cv-01143-SCC Document 48 Filed 09/09/21 Page 17 of 26




     EEOC et al., v.                                             Page 17
     LIMEÑOS CORP.




     the EEOC’s Motion for Entry of Default Judgment at Docket

     Number 34, rather, it argues that it was not notified as to the

     hearing. This brings us to the remainder of Rule 55(b)(2)

     which states that: “[t]he court may conduct hearings or make

     referrals—preserving any federal statutory right to a jury

     trial—when, to enter or effectuate judgment, it needs to: (A)

     conduct an accounting; (B) determine the amount of damages;

     (C) establish the truth of any allegation by evidence; or (D)

     investigate any other matter.” Fed. R. Civ. P. 55(b)(2)(A) – (D).

     The Court, however, did not find it necessary to hold such

     hearings at the time and granted the EEOC’s request at

     Docket Number 34.

         Defendant Limeños disagrees with the Court’s course of

     action. It argues, instead, that the Court should have held a

     hearing regarding damages because this was not a sum

     certain case or a case whereby the damages requested could

     be easily computed. However, the Court has considerable

     discretion in determining whether a hearing on damages is

     necessary, for it may obviate the same “if arriving at the
Case 3:20-cv-01143-SCC Document 48 Filed 09/09/21 Page 18 of 26




     EEOC et al., v.                                              Page 18
     LIMEÑOS CORP.




     judgment amount involves nothing more than arithmetic—

     the making of computations which may be figured from the

     record—a default judgment can be entered without a hearing

     of any kind.” HMG Property Investors, Inc. v. Parque Indus. Rio

     Canas, Inc., 847 F.2d 908, 919 (1st Cir. 1988); see also In re The

     Home Restaurants, Inc., 285 F.3d 111, 114 (1st Cir. 2002). In this

     vein, the Court initially found that the declaration of

     Intervenor-Plaintiff, Alexandra Martínez-Otero (“Intervenor-

     Plaintiff Martínez-Otero”), see Docket No. 34-1, and the

     record, were enough to ascertain the damages requested. This

     logic follows, that, because no hearing for any of the events

     listed in Rule 55(b)(2)(A) – (D) was deemed necessary and

     therefore did not take place, a notice regarding such a hearing

     was not necessary. Again, the Court reiterates that, pursuant

     to our reading of Defendant Limeños’s Motion for

     Reconsideration and Reply, the purported failure to notify

     did not concern whether they received or did not receive the

     EEOC’s Motion for Entry of Default Judgment in the first

     place. Accordingly, the default judgment will not be set aside,
Case 3:20-cv-01143-SCC Document 48 Filed 09/09/21 Page 19 of 26




     EEOC et al., v.                                         Page 19
     LIMEÑOS CORP.




     and Defendant Limeños’s Motion for Reconsideration is

     DENIED as to this matter since we find that no due process

     violation was committed given that no hearing was deemed

     necessary at the time.

         However, upon further examination of the record, and

     having      considered   Defendant    Limeños’s    repeated

     contentions that the record is bereft of evidence that would

     support the damages awarded as part of the default judgment

     entered, the Court will VACATE the damages portion of the

     default judgment—not the entry of the default judgment—

     and schedule a hearing for the sole and exclusive purpose of

     determining damages.

            C. Defendant Limeños’s Motion to Vacate at Docket
               Number 45
                  1. Request to Set Aside Default Judgment
                      Pursuant to Rule 60(b)(1)
         The Court already discussed Rule 60(b)(1)’s requirements

     in this Omnibus Opinion and Order. It need not revisit them

     again. In its Motion to Vacate, Defendant Limeños leans on

     the “excusable neglect” argument as advanced by Attorney
Case 3:20-cv-01143-SCC Document 48 Filed 09/09/21 Page 20 of 26




     EEOC et al., v.                                             Page 20
     LIMEÑOS CORP.




     Martell-Jovet in her motion at Docket Number 39. In doing so,

     it adopts the arguments raised by Attorney Martell-Jovet in

     her motion, and expands upon the arguments it presented in

     its Motion for Reconsideration. The different ingredient here

     is that Defendant Limeños has attached to its Motion to

     Vacate an “unsworn statement under penalty of perjury”

     signed by Daniel Sorogastúa Ruffner, President of Limeños

     Corporation and Marcelo López Mandujano, Secretary of

     Limeños Corporation (collectively, “Limeños Principals”).

     Docket No. 45-2. Considerable ink was spent on that

     document in order to continue pointing fingers, but one thing

     is clear: those at the top of the food chain, namely the Limeños

     Principals, were aware of the instant litigation and the

     purported steps that had to be taken to keep the wheels in

     motion regarding this matter. It is particularly noteworthy

     that, even when the Limeños Principals state that on

     December 4, 2020, their legal counsel at the time represented

     that an answer to the complaint would be filed “early next

     week,” they did not receive or review a draft of the same prior
Case 3:20-cv-01143-SCC Document 48 Filed 09/09/21 Page 21 of 26




     EEOC et al., v.                                              Page 21
     LIMEÑOS CORP.




     to August 2021. Id. at ¶¶ 9, 11. Therefore, even when armed

     with this information, they failed to follow up with this case

     and confirm whether their legal counsel at the time had

     followed through with the representation to the effect that the

     answer to the complaint would be filed “early next week.” See

     Taylor v. Boston and Taunton Transp. Co., 720 F.2d 731, 732-733

     (1st Cir. 1983) (holding that the district court did not abuse its

     discretion when it rejected a company’s arguments requesting

     to have the default judgment set aside when the company’s

     president was aware of the litigation and could have made

     “some further inquiry either directly to the court or through

     a different attorney to ascertain the true status of the case.”)

     Therefore, for this reason and the reasons already stated in

     this Omnibus Opinion and Order addressing “excusable

     neglect” under Rule 60(b)(1), the Court does not find that the

     default judgment should be set aside.
Case 3:20-cv-01143-SCC Document 48 Filed 09/09/21 Page 22 of 26




     EEOC et al., v.                                             Page 22
     LIMEÑOS CORP.




                   2. Request to Set Aside Default Judgment
                      Pursuant to Federal Rules of Civil
                      Procedure 60(b)(4) and 60(b)(6)
          Defendant Limeños also argues that pursuant to Federal

     Rules of Civil Procedure 60(b)(4) (“Rule 60(b)(4)”) and

     60(b)(6) (“Rule 60(b)(6)”), the default judgment should be set

     aside. While Rule 60(b)(4) allows for the setting aside of a

     judgment if the same is void, Rule 60(b)(6) is the catch all

     provision which requires the movant, here, Defendant

     Limeños to set forth extraordinary circumstances. See Paul

     Revere Variable Annuity Ins. Co. v. Zang, 248 F.3d 1, 5 (1st Cir.

     2001) (noting that “[d]istrict courts should grant Rule 60(b)(6)

     motions only where exceptional circumstances justifying

     extraordinary relief exist.”) (internal citations and quotations

     omitted).

          Defendant Limeños raises the same arguments it raised in

     its Motion for Reconsideration regarding the purported lack

     of   due     process   concerning   the   notice   and   hearing

     requirements enounced in Rule 55(b)(2). As noted in our

     analysis above, the Court found that no due process violation
Case 3:20-cv-01143-SCC Document 48 Filed 09/09/21 Page 23 of 26




     EEOC et al., v.                                           Page 23
     LIMEÑOS CORP.




     had taken place given that no hearing was held or found to be

     necessary at the time. However, upon reconsideration, it has

     opted to schedule an evidentiary hearing for the sole

     purposes of determining damages. As such, for the same

     reasons explained above, the attempts to set aside the default

     judgment under Rule 60(b)(4) and Rule 60(b)(6) as to the

     alleged lack of due process miss the mark here.

                  3. Request to Set Aside Default Judgment
                     Due to Lack of Evidence
         Defendant Limeños argues that the Court erred when it

     did not hold a hearing to determine damages, for the evidence

     on the record was not enough for the Court to take such

     action. This argument mirrors the argument raised by

     Defendant Limeños in its Motion for Reconsideration, and in

     the previous section regarding Rule 60(b)(4) and 60(b)(6). For

     the same reasons expressed above, the Court need not further

     entertain this argument. Am evidentiary hearing on damages

     will be set by separate order.
Case 3:20-cv-01143-SCC Document 48 Filed 09/09/21 Page 24 of 26




     EEOC et al., v.                                                     Page 24
     LIMEÑOS CORP.




                       4. Meritorious Defense

         Defendant Limeños also argues that it has meritorious

     defenses that should be considered by this Court. But a

     meritorious defense is just one of the elements for this Court

     to consider given that “a party who would have a default

     judgment set aside must show both that there is good reason

     for the default and the existence of a meritorious defense.”

     Taylor, 720 F.2d at 733 (internal citations and quotations

     omitted). Here the purported facts that set forth the

     “meritorious       defenses”    were     copy    pasted     from     the

     “Affirmative Defenses” section of Defendant Limeños’s

     proposed answer to the EEOC’s complaint attached at Docket

     Number 45-1. The Court views this as a rather belated attempt

     to answer the complaint. 5 More fundamentally, as discussed


     5 A look at the record reveals that, the EEOC filed a Motion to Compel
     requesting that Defendant Limeños file its answer to the complaint on
     October 13, 2020. Docket No. 25. The Court granted that request and set
     an October 30, 2020 filing deadline. Docket No. 26. After that, two
     extensions of time were filed, with the last one proposing a November 11,
     2020 filing deadline, however, no answer was filed. See Docket Nos. 27
     and 29. No other attempts were made to file an answer to the complaint,
Case 3:20-cv-01143-SCC Document 48 Filed 09/09/21 Page 25 of 26




     EEOC et al., v.                                                     Page 25
     LIMEÑOS CORP.




     throughout this Omnibus Opinion and Order, Defendant

     Limeños has not provided a good reason for the default

     judgment, or the default—for that matter—to be set aside.

     Therefore, our analysis ends here. See Taylor, 720 F.2d at 733

     (noting that even if the movant were to have articulated a

     meritorious defense, it failed to state a good reason for the

     default judgment to be set aside).

     II. Conclusion

         In light of the above:

         •   Attorney Martell-Jovet’s motion at Docket Number 39

             is GRANTED in part, for the Court will allow her

             withdrawal as attorney of record but is DENIED in

             part as far as her request for the default judgment

             entered at Docket Number 38 to be set aside is

             concerned;

         •   Defendant Limeños’s Motion for Reconsideration at

             Docket Number 40 is DENIED in part and


     that is, until now, almost a year later after the Court ordered Defendant
     Limeños to answer the complaint.
Case 3:20-cv-01143-SCC Document 48 Filed 09/09/21 Page 26 of 26




     EEOC et al., v.                                              Page 26
     LIMEÑOS CORP.




             GRANTED in part. The Court will not vacate the entry

             of default and default judgment; however, it will

             VACATE      the   damages     portion   and   hold     an

             evidentiary hearing regarding that matter. The

             evidentiary hearing will be scheduled and notified to

             the Parties via separate order;

         •   Defendant Limeños’s Motion to Vacate at Docket

             Number 45 is DENIED; and

         •   Lastly, the Court hereby ORDERS that Intervenor-

             Plaintiff Martínez-Otero submit her position regarding

             whether she intends to continue litigating the instant

             matter. Intervenor-Plaintiff Martínez-Otero must do so

             on or before September 24, 2021.

         IT IS SO ORDERED.

         In San Juan, Puerto Rico, this 9th day of September, 2021.

                   S/ SILVIA CARREÑO-COLL
                 UNITED STATES DISTRICT COURT JUDGE
